                                                               March 27, 2020


BY ECF AND EMAIL
Honorable Richard M. Berman
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street                                                                                 3/31/2020
New York, NY 10007
BermanNYSDChambers@nysd.uscourts.gov

        Re:    USA v. Gomez
               1:14-cr-00459-RMB

Dear Judge Berman:

         I respectfully request that Mr. Hanley Gomez’s re-sentencing date, now set for April 2, 2020,
be adjourned, sine die, pending developments in the pandemic and resumption of in-person
proceedings. Mr. Gomez is currently at the MDC pursuant to a writ ad prosequendum from ICE
custody. However, since the filing of our sentencing submission, the underlying immigration case has
been terminated, and counsel in the immigration case has advised us that if no appeal is filed by
midnight on Friday April, 10, 2020, there will be no legal basis for Mr. Gomez’s continued detention.
Thus, Mr. Gomez’s custody does not turn on the resentencing. We suggest an adjournment of this
hearing, sine die, to minimize the burden on the prison system and avoid the risk that Mr. Gomez, who
lives in New York City, will be returned to Pennsylvania once the writ is satisfied, only to be processed
and released there.

        To ensure Mr. Gomez will not remain detained longer than he should, and to minimize the
burden on the prison system during the COVID-19 crisis, we request this adjournment with direction
to the parties to contact Chambers for a new sentencing date upon the reinstatement of the Court’s
ordinary procedures. If there is no appeal of the judgment terminating the immigration action by April
11, 2020, we also expect to file papers with the Court seeking Mr. Gomez’s release pending re-
sentencing. We note that the Government seeks no additional incarceration, beyond the time already
served.

        I have spoken with Assistant United States Attorney Edward Diskant. The Government has no
objection to this request. This is my second request for an adjournment of the re-sentencing hearing. I
requested the first adjournment due to a family matter, and the Court adjourned the matter to April 2,
2020.
                                                                                          Page 2




      Thank you for your consideration of this request.


                                                          Respectfully submitted,

                                                          ____________/s/_______________
                                                          Michael W. Martin
                                                          Ian Weinstein
                                                          Lincoln Square Legal Services, Inc.
                                                          Attorneys for Mr. Hanley Gomez
                                                          150 West 62nd Street
                                                          New York, NY 10023
                                                          (212) 636-6934


cc:   Edward B. Diskant
      Assistant United States Attorney
      By ECF AND EMAIL



                                                 Application granted.




                                                      3/31/2020
